Title: From Alexander Hamilton to Benjamin Lincoln, 6 August 1792
From: Hamilton, Alexander
To: Lincoln, Benjamin



Sir
Treasury DepartmentAugust 6. 1792.

You were perfectly right in making the seizure, announced in your letter of the 26th Ultimo.
I do not see that any thing can be done in respect to the Drawback you mention. No payment on that account can be made until the requisite evidence is produced; and there might be circumstances which would altogether preclude the possibility of producing that evidence.
Benjamin Lincoln Esqr.
Collector Boston.
